Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-9, 15-19, 21, and 29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 15-19, 21, 29, 42, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Escuti et al. (US 2011/0242461) in view of Ooi et al. (US 2006/0227283); further in view of Shimizu et al. (US 2011/0182072).
Regarding claim 1, Escuti et al. (figure 5) discloses a projector, comprising: 
a spatial light modulator (501-503) comprising a number of grating stages configured to receive the predetermined illumination, each grating stage in the number comprising a 
a liquid crystal layer (figure 1B) disposed between two substrates, and 
an aperture (520) structurally configured to block light in the plus and minus first orders that is deflected by the pixel.  
Escuti et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Escuti et al. is silent regarding photo-alignment layer and a beam homogenizer.  Ooi et al. (figure 1) teaches a first substrate and a second substrate, wherein the first substrate, the second substrate, or both is coated with a photo-alignment layer and transparent electrodes; a liquid crystal layer disposed between the first and second substrates and adjacent to the photo-alignment layer, where at least a pixel in the plurality of pixels is switchable responsive to a voltage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grating as taught by Ooi et al. in order to achieve grating that is capable of performing high-speed light switching without depending on incident polarization.
Shimizu et al. (see at least paragraphs 0543 and 0579) teaches a beam homogenizer (503) structurally configured to receive light from a light source and to create a substantially uniform illumination.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source as taught by Shimizu et al. in order to achieve a projector having uniform brightness.
Therefore, Escuti et al. as modified by Ooi et al. teaches a spatial light modulator comprising a number of grating stages configured to receive the substantially uniform illumination and wherein  at least one pixel of the plurality of each grating stage of the number is 
The limitation, “wherein  at least one pixel of the plurality of each grating stage of the number is switchable responsive to a voltage, with a grating period of the at least one pixel of the plurality selected such that, when the voltage is applied to the at least one pixel of the plurality and light is passed therethrough, optical energy from the light in plus and minus first orders is deflected toward sides of the at least one pixel of the plurality and optical energy from a zero order of the light is allowed to pass through the at least one pixel of the plurality, with a polarization state of the light maintained from an input of the light entering the at least one pixel of the plurality through an output of the light exiting the at least one pixel of the plurality; and an aperture structurally configured to block light in the plus and minus first orders that is deflected by the at least one pixel of the plurality” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation.  Here, Escuti et al. as modified by Ooi et al. teaches the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 2, Escuti et al. (figure 5) discloses a light source.
Regarding claim 15, Escuti et al. (figure 5) discloses pixels between two adjacent grating stages are aligned on a one-to-one basis, a one-to-many basis, or a many-to-one basis.  
Regarding claim 16, Escuti et al. 
Regarding claim 17, Escuti et al. (figure 5) discloses each pixel is independently switchable.  
Regarding claim 18, Escuti et al. (figure 5) discloses each pixel is independently switchable between a first state and a second state when a predetermined voltage is applied.  
The limitation, “each pixel is independently switchable and each pixel is independently switchable between a first state and a second state when a predetermined voltage is applied” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation.  Here, Escuti et al. as modified by Ooi et al. teaches the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 19, Escuti et al. (figure 5) discloses the predetermined voltage is a maximum voltage from a power source.  
Regarding claim 21, Escuti et al. (figure 5) discloses the predetermined voltage is controllable between a range of voltages.  
The limitation, “the predetermined voltage is a maximum voltage from a power source, the predetermined voltage is controllable between a range of voltages” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation.  Here, Escuti et al. as modified by Ooi et al. teaches the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 29, Escuti et al. (figure 5) discloses the plurality of pixels are arranged in an array.  
Regarding claim 42, Escuti et al. (figure 5) discloses a device, comprising: two or more grating stages (502, 551, 552) each comprising a plurality of pixels, where corresponding pixels 
Escuti et al. discloses the limitations as shown in the rejection of claim 42 above.  However, Escuti et al. is silent regarding photo-alignment layer.  Ooi et al. (figure 1) teaches one or more of the two substrates is coated with a photo-alignment layer adjacent to the liquid crystal layer and coated with transparent electrodes, where at least a pixel in the plurality of pixels is switchable by applying a voltage thereto.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grating as taught by Ooi et al. in order to achieve grating that is capable of performing high-speed light switching without depending on incident polarization.
Therefore, Escuti et al. as modified by Ooi et al. teaches where at least a pixel in the plurality of pixels is switchable by applying a voltage thereto, with a grating period of the pixel selected such that, when the voltage is applied to the pixel and light is passed therethrough, optical energy from the light in plus and minus first orders is deflected toward sides of the pixel and optical energy from a zero order of the light is allowed to pass through the pixel, with a polarization state of the light maintained from an input of the light entering the pixel through an output of the light exiting the pixel.
The limitation, “where at least a pixel in the plurality of pixels is switchable by applying a voltage thereto, with a grating period of the pixel selected such that, when the voltage is applied to the pixel and light is passed therethrough, optical energy from the light in plus and minus first orders is deflected toward sides of the pixel and optical energy from a zero order of the light is allowed to pass through the pixel, with a polarization state of the light maintained from an input of the light entering the pixel through an output of the light exiting the pixel” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation.  Here, Escuti et al. as modified by Ooi et al. teaches the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 45, Escuti et al. (figure 5) discloses the one or more grating stages form at least a part of a spatial light modulator.
Claims 5-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Escuti et al. in view of Ooi et al. and Shimizu; further in view of Kimoto et al. (US 2002/0128375).
Regarding claim 5, Escuti et al. as modified by Ooi et al. and  Shimizu et al. teaches the limitations as shown in the rejection of claim 2 above.  However, Escuti et al. as modified by Ooi et al. and  Shimizu et al. is silent regarding light from the light source comprises one or more of an expanded laser beam and a combination of a plurality of laser beams having different wavelengths.  Kimoto et al. (figures 1 and 13) teaches light from the light source comprises one or more of an expanded laser beam and a combination of a plurality of laser beams having different wavelengths (see at least paragraph 0033).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grating as taught by Ooi et al. in order to increase a deviation of the output intensity with respect to the wavelength.
Regarding claim 6, Escuti et al. as modified by Ooi et al., Shimizu et al. and Kimoto et al. teaches the predetermined illumination created by the beam homogenizer is a substantially uniform illumination of light onto each of the plurality of pixels included on a first grating stage of the number of grating stages in the spatial light modulator.  
The limitation, “the predetermined illumination created by the beam homogenizer is a substantially uniform illumination of light onto each of the plurality of pixels included on a first grating stage of the number of grating stages in the spatial light modulator” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation.  Here, Escuti et al. as modified by Ooi et al., Shimizu et al.,  and Kimoto et al. teaches the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see 

Regarding claim7, Kimoto et al. (figures 1 and 13) teaches an optical element disposed downstream from the number of grating stages to condition light that is output from the number of grating stages for projection (see at least paragraph 0079).  
Regarding claim 8, Kimoto et al. (figures 1 and 13) teaches the optical element includes one or more of a diffuser and a lenslet array.  
Regarding claim 9, Kimoto et al. (figures 1 and 13) teaches the optical element conditions the light such that the one or more pixels appear to emit the light into a cone.  
The limitation, “the optical element conditions the light such that the one or more pixels appear to emit the light into a cone” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation.  Here, Escuti et al. as modified by Ooi et al. and Kimoto et al. teaches the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871